nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      Become a Police Officer  Find Schools That Prepare You for a Career in Law Enforcement.      comparetopschools.com      Roseville Divorce Help  Questions About Divorce? Get Free Advice from an Experienced Attorney     sagariafamilylaw.com/DivorceHelp      Find Birth Records Online  Enter any name and search free.     ancestry.com/BirthRecords      Kid Cuisine Chicken Meals  Tasty, Convenient Meals Kids Love. Try Kid Cuisine Fried Chicken Now!     www.kidcuisine.com      Type in Anyone&#39;s Name  Find Addresses, Phone Numbers, Felonies, Traffic Records, DUIs and Much More!      instantcheckmate.com      Free Immigration Records  1) Simply enter a name. 2) View all immigration records!     genealogy.com/Records+Immigration      Apply for Disability  Apply now for Social Security Disability. Free case evaluation.     www.disability-benefits-help.org      County Court Records  Enter First Name &amp; Last Name. View Court Case Files Online.     searchquarry.com            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   US Supreme Court Docket   Supreme Court Judgements   Clark County NV Court Records   Reno NV   Attorney Las Vegas Nevada   Las Vages NV   Supreme Court Case Law   Phone Number in Las Vegas NV   Civil Court Case   Federal District Court Cases   Job Vacancies Las Vegas NV   Washoe County NV   County Court Case Search   New Civil Law Cases   Online Banking Sign in Reno NV   About Reno Nevada   Case Attorney   Court Records   Legal Case Law   Clerk of the Circuit Court   County Court Judges   Law Attorney   Law Office                            © 2014 All rights reserved. Privacy policy